DETAILED ACTION
Claims 1-18 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of India patent application number 201821032911 filed on 09/01/2018 has been received and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
Regarding independent claims 1, 7, and 13, the closed prior art Cui et al. teach a method for a dense surface reconstruction of an object using graph signal processing, the method being implemented by a processor and comprising (abstract): 
capturing, using an image capturing device, a plurality of multi-view polarized images, wherein each of the plurality of multi-view polarized images comprises a multi- pixel image of the object varying with a plurality of angles of polarization (section 4, first paragraph; fig.4); 
performing, by one or more hardware processors, a plurality of operations based upon the plurality of polarized images captured (fig. 4), wherein the plurality of operations comprise: 
(i) extracting, by implementing a Multi-View Stereo (MVS) technique on each of the plurality of multi-view polarized images captured, one or more sparse three-dimensional shapes of the object (section 4.1; fig.4), wherein the one or more sparse three- dimensional shapes are used to identify a first set of azimuth values corresponding to a first region of the object (section 4.2, second paragraph - the azimuth angle is computed from the initial 3D shape); and 
(ii) computing, by implementing a polarization reflectance modelling technique on the plurality of multi-view polarized images captured, a degree of polarization and a phase angle corresponding to each view of a surface point of the object (section 4.1); 
estimating, using the phase angle and the one or more sparse three-dimensional shapes, a second set of azimuth values by a graph signal processing technique, wherein the estimation comprises: (i) identifying, from the one or more sparse three-dimensional shapes, the first set of azimuth values corresponding to the first region of the object (section 4.2, second paragraph - the azimuth angle is computed from the initial 3D shape);  
34(ii) constructing, using the phase angle, a graph capturing a relational structure between the first set of azimuth values and the second set of azimuth values to be estimated (section 1, section 4.2,- a graph is constructed); 
classifying a polarized specular reflection dominant region and a polarized diffuse reflection dominant region of the object (section 4.2 - the two types of regions are estimated); 
estimating, based upon the classification, a zenith angle by implementing a non- linear least squares estimation technique (section 1 and 6), wherein the zenith angle is a function of the degree of polarization and refractive index of surface of the object (Fresnel theory); and 
reconstructing, using the second set of azimuth values and the zenith angle, a dense three-dimensional surface of the object (section 1, third paragraph; section 6).  
And another closed prior art Dowski et al. further disclose (iii) obtaining, a Graph Fourier Transform (GFT) matrix corresponding to the constructed graph by the graph signal processing technique (par 0184-0187).
But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about “(iv) estimating, from the GFT matrix and the first set of azimuth values, the second set of azimuth values comprising unambiguous azimuth values corresponding to a second region of the object by the graph signal processing technique; classifying, based upon a comparison of the estimated second set of azimuth values and the phase angle, a polarized specular reflection dominant region and a polarized diffuse reflection dominant region of the object”.  Claims 2-6, each ultimately depend from claim 1, and are therefore allowed at least due to their respective dependencies from the allowable claim 1. Claims 8-12, each ultimately depend from claim 7, and are therefore allowed at least due to their respective dependencies from the allowable claim 7. Claims 14-18, each ultimately depend from claim 13, and are therefore allowed at least due to their respective dependencies from the allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616